Title: From Thomas Jefferson to Albert Gallatin, 7 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Apr. 7 08.
                  
                  I return you Price’s letter respecting Pilch’s case, which we must recollect should the judge recommend him for pardon.
                  For a successor to Stanford would it not be better to write to judge Polke and Dr. Cropper who recommended Standford and can be relied on to recommend a republican. mr Goldsborough would probably recommend Smith, the Scotch tory candidate of the former occasion, or some other federalist. there is time enough yet to get an answer before Congress rises.   I have this day nominated Beverley Daniel Marshal for N.C. and yesterday Van Pradelles Register at N.O. Affectte. salutns.
               